Citation Nr: 1529318	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.

3.  Entitlement to an initial, compensable rating for service-connected gunshot wound to the right lower back area.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from November 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional right eye vision loss and scarring disability due to a January 25, 2010 surgery performed at the Fresno VA Medical Center has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has competently and credibly reported that his tinnitus had its onset during service and has been constant since that time.  

2.  Since the effective date of the award of service connection, audiometric testing has revealed no worse than Level IV in the Veteran's right ear and Level III in his left ear.  

3.  The Veteran's service-connected gunshot wound to the right lower back is shown to involve Muscle Group XIX but has been not resulted in any residual scar, fascial defect, atrophy, impaired tonus, any impairment of function of the affected muscles, or metallic fragments retained in muscle tissue.  There is no lay or medical evidence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2014).

2.  The criteria for an initial rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for an initial, compensable rating for service-connected gunshot wound to the right lower back, involving Muscle Group XIX, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.56, 4.73, Diagnostic Code (DC) 5319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefit sought on appeal, no further action is required with respect to the service connection claim to comply with the VCAA and its implementing regulations.

Review of the record reveals VA satisfied its duties to notify and assist the Veteran with respect to the increased rating claims on appeal.  The Veteran's hearing loss and gunshot wound claims arise from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The RO provided the Veteran with a fully adequate VCAA notice letters in August 2009 and June 2010 prior to granting service connection for hearing loss and gunshot wound to the right lower back area.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by readjudication of the claim).

Based on the foregoing, the Board concludes the Veteran has been provided with proper notice with respect to all claims decided herein, as the August 2009 and June 2010 notice letters meet the content requirements described in Dingess/Hartman and Pelegrini, as well as VCAA's timing requirement.

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the increased rating claims on appeal, including all post-service treatment records identified by the Veteran.  

The Veteran was also afforded VA examinations in conjunction with the increased rating claims on appeal.  See VA examination reports dated September 2009 and March 2014.  There is no allegation that the VA examinations were not adequate for rating purposes and the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss and gunshot wound disabilities, as they include an interview with the Veteran, a review of the record, physical examinations, and address all relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

With respect to the hearing loss claim, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the September 2009 examiner noted the Veteran's report of decreased hearing, which affects his ability to hear on the telephone, watch television, and have one-on-one conversations.  Therefore, the Board finds that the VA examinations fully described the functional effects caused by the Veteran's bilateral hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's hearing loss rating claim and no further examination is necessary.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court of Appeals for Veterans Claims (Court) recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board will evaluate this claim with this holding in mind.

The Veteran claims that he has tinnitus as a result of his exposure to noise from fire engine trucks and tankers during service.  In this regard, the Veteran has reported that he was a firefighter during service, which required that he drive engines and tankers that had loud engines and sirens and exposed him to loud noise on a regular basis.  See July 2009 claim.  The Veteran has asserted that his in-service noise exposure caused a high pitched sound in both ears that has been present since service and, while it would initially come and go, it has become constant over time.  See id; May 2010 notice of disagreement (NOD).  

The Veteran's service treatment records (STRs) are not associated with the evidentiary record, as they are presumed to have been destroyed in a fire at the National Personnel Records Center in 1973.  See February 2010 File Memorandum; February 2010 VA Form 21-2301, VA Request for Information.  As a result, there is no objective medical evidence of record that shows the Veteran complained of or sought treatment for tinnitus during service.  

Nevertheless, the Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, he has submitted a portion of his service personnel records which reflect that he served as a firefighter during his period of active duty.  The Veteran has consistently asserted that his tinnitus was incurred as a result of in-service noise exposure as a firefighter and his report is consistent with the types and circumstances of the duties described by the Veteran.  See 38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).

Therefore, the Board finds the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his tinnitus are considered competent and credible lay evidence of such.  

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has consistently reported having bilateral tinnitus throughout this appeal, including at the September 2009 VA audiological examination.  This evidence sufficiently establishes the presence of the currently claimed disability, tinnitus.  Accordingly, the first element of service connection is established. 

With respect to in-service-incurrence, the Veteran has provided competent and credible lay evidence of in-service noise exposure as a result of being a firefighter during service, as noted.  As also noted, the Veteran has consistently reported that his tinnitus began during service and has been constant since that time.  Therefore, the second element of service connection has been established.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  

The Veteran was afforded a VA audiological evaluation in September 2009, at which time the examiner noted that his tinnitus had its onset about eight to nine years ago.  The Veteran reported that his tinnitus affected both ears, is constant, and is manifested by buzzing and dizziness.  The VA examiner noted the Veteran's report of in-service noise exposure as a fireman, as well as his report of occupational noise exposure without hearing aids.  However, after review of the record, the VA examiner opined that the Veteran's tinnitus is less likely due to service, given its late onset.  

While the September 2009 VA examiner noted the Veteran's tinnitus had its onset about eight to nine years ago, the Veteran has since clarified that the examiner's notation was a misunderstanding because he has been suffering from tinnitus since service.  The Veteran has explained that he never sought medical treatment because he learned to deal with his tinnitus and did not know there was medical treatment for the condition.  See May 2010 NOD; September VA Form 9.  

The Board finds no reason to question the veracity of the Veteran's assertions regarding the onset of his tinnitus during service or its continued nature since that time.  Indeed, the Board notes that, with the exception of the notation of the September 2009 VA examiner, the Veteran has provided consistent statements as to the onset and continuity of his tinnitus and, as discussed above, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence, alone, when there is credible evidence of continuity of symptomatology since service.  See Charles, supra.  Therefore, given the overall record, the Board finds the Veteran's report regarding the onset of his tinnitus during service and continued nature since that time is competent and credible.  

As a result, the Board finds the negative nexus opinion provided by the September 2009 VA examiner was based on an inadequate factual basis and, thus, afforded relatively no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Nevertheless, the Board finds the other evidence of record is sufficient to grant the Veteran's claim.  The Veteran has provided competent and credible lay evidence of in-service noise exposure as a result of being a firefighter during service, which resulted in tinnitus that has been constant since it began during service.  As noted, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board finds the Veteran's statements regarding chronicity of tinnitus since service to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence pertinent to the Veteran's claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Board finds it significant that the Veteran has provided a consistent report regarding his tinnitus - that his tinnitus has continued since service and, while it would initially come and go, has become constant over time.  

While tinnitus is arguably not a chronic disease for which service connection may be established solely through a showing of continuity of symptomatology, the Board notes that the lay and clinical evidence is at least in relative equipoise with respect to the issue of whether the Veteran's tinnitus was incurred during service as a result of his military noise exposure. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran timely appealed the rating initially assigned for his service-connected disabilities, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

In March 2010, the AOJ awarded service connection for bilateral sensorineural hearing loss and assigned an initial, 10 percent disability rating pursuant to 38 C.F.R. § 4.85, DC 6100, effective July 14, 2009.  

In May 2010, the Veteran disagreed with the initial, 10 percent rating assigned to his service-connected hearing disability, which is the basis of this appeal. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2014). 

Summary information accompanying the rating criteria for evaluating audiologic disabilities specifically indicates that, except for certain "unusual patterns of hearing impairment," they do not constitute liberalizing provisions.  38 C.F.R. § 4.86 (2014).  The "unusual patterns of hearing impairment" include cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Id. 

The relevant evidence in this appeal includes a VA audiological examination that was conducted in September 2009, which is considered the most competent, reliable, and probative evidence of record.  Indeed, while the evidentiary record contains VA treatment records, these records do not contain any audiological examinations used to evaluate the Veteran's hearing acuity during the appeal period.  Additionally, as noted, the Veteran has not identified any outstanding evidence relevant to this claim.  Therefore, the September 2009 VA examination is considered the most competent, reliable, and probative evidence of record regarding the severity of the Veteran's service-connected bilateral hearing loss during the appeal period. 

At the September 2009 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
25
LEFT
20
25
20
40
35

Given the foregoing, the Board notes that the average pure tone threshold in the Veteran's right ear was 22.5 decibels, while the average pure tone threshold in the right ear was 30 decibels.  The examination report also reflects that the Veteran's speech recognition in his right ear was 72 percent, while speech recognition in the left ear was 76 percent.  

Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level IV in his right ear and Level III in his left ear, which results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 

Notably, the Veteran has not alleged that his hearing has worsened since the September 2009 VA examination and the Board finds that the evidence of record is adequate for rating purposes.  

The Board has considered the Veteran's service-connected hearing loss under 38 C.F.R. § 4.86, for exceptional patterns of hearing impairment.  However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as he does not have a pure tone threshold of 55 decibels or more in all four frequencies in either ear.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.  

In summary, the most competent and probative evidence of record shows the Veteran's service-connected bilateral hearing loss, as reflected on Table VII of 38 C.F.R. § 4.85 , is entitled to a 10 percent disability rating, and no more.  Indeed, the competent and probative evidence of record does not reflect that the Veteran's hearing impairment is manifested by the level of severity needed to warrant a higher disability rating under the rating criteria. 

In view of the Court's holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected bilateral hearing disability.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the Veteran's claim for service connection, in July 2009, has hearing loss disability been more disabling than as currently rated under this decision.

Consequently, the Board finds that the disability rating assigned in this decision adequately reflects the clinically established impairment experienced by the Veteran.  In making this determination, the Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, as the evidence preponderates against the claim for an initial rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Gunshot Wound

In September 2011, the AOJ awarded service connection for a gunshot wound to the right lower back area and assigned an initial, noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.73, DC 5320, effective May 13, 2010.  

In February 2012, the Veteran disagreed with the initial, noncompensable disability rating assigned to his service-connected disability, which is the basis of this appeal. 

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

At the outset, the Board notes that, while the AOJ assigned a noncompensable rating for the Veteran's service-connected gunshot wound to the right lower back area under DC 5320, which evaluates muscle disabilities involving the spinal muscles characterized as muscle group (MG) XX, the physician who evaluated the Veteran in March 2014 noted that the Veteran's gunshot wound involves the muscles of the abdominal wall, which are characterized as MG XIX.  See March 2014 VA muscles examination report.  Given that there is no contradictory medical evidence of record in this regard, the Board finds that the service-connected gunshot wound to the right lower back area is more appropriately rated under DC 5319, which provides the rating criteria for MG XIX.

DC 5319 reflects that the functions of MG XIX are support and compression of abdominal wall and lower thorax, and flexion and lateral motions of spine and synergists in strong downward movements of arm.  The muscle group includes: (1) rectus abdominis; (2) external oblique; (3) internal oblique; (4) transversalis; and (5) quadratus lumborum.  Under DC 5319, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  

As noted, the Veteran's STRs are not associated with the record and, thus, there is no objective medical evidence of record which describes the nature of the initial gunshot wound or documents the treatment the Veteran received for the gunshot injury during service.  Nevertheless, at the March 2014 VA examination, the Veteran reported that he incurred a gunshot wound from a 0.22 or 0.32 bullet to the right lower back area on active duty, after which he was taken to the hospital and treated.  The VA examiner noted that the Veteran's wound healed well, without any residual scarring.  

The March 2014 VA examiner noted that physical examination of the muscle injury did not reveal any scars or evidence of any fascial defects associated with the muscle injury.  There was no evidence that the muscle injury affected muscle substance or function, including no evidence of muscle herniation, loss of deep fascia or muscle substance, and no evidence of residual nerve, tendon, or bone damage.  Notably, there were no signs or symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  The VA examiner also specifically noted there was no evidence of muscle atrophy associated with the muscle injury.  The Board notes that the examiner did not provide a response as to the level of muscle strength exhibited on examination; however, the examination report does not provide a question/response as to muscle strength for MG XIX.  

The Veteran reported regular use of a walker due to lower leg weakness; however, there is no indication or allegation that his lower leg weakness is a result of or residual condition of his service-connected gunshot wound to the right lower back area.  After reviewing the evidentiary record and examining the Veteran, the March 2014 VA examiner continued the diagnosis of gunshot wound to the right lower back and noted that the Veteran's disability does not impact hiss ability to work or result in an inability to keep up with work requirements.  

Based on the foregoing evidence, the Board finds the Veteran's service-connected gunshot wound to the right lower back more nearly approximates a slight muscle disability as contemplated by DC 8319 and, thus, warrants no more than a noncompensable disability rating.  Indeed, the evidence of record does not reflect symptoms that are analogous to an impairment of MG XIX that is of moderate or worse severity.  

In fact, even if the Board were to evaluate the Veteran's service-connected gunshot wound to the right lower back under DC 5320, which evaluates muscle disabilities involving the spinal muscles characterized as (MG) XX, the Board finds that a compensable rating would still be warranted as there is no lay or medical evidence of any residual symptoms, condition, or functional impairment, including affecting the spinal muscles, as a result of the in-service gunshot injury.  

In this context, the Board again notes that the available evidence of record shows that the in-service gunshot wound was treated and healed well, without residual scarring or disability.  Moreover, there is no lay and medical evidence that shows the in-service gunshot wound has resulted in any fascial defect, atrophy, impaired tonus, any impairment of function of the affected muscles, or metallic fragments retained in muscle tissue.  In evaluating the Veteran's residual gunshot wound disability, the Board finds probative that objective evidence did not reveal evidence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  In fact, the Veteran has asserted that, while he lost some blood as a result of the in-service gunshot injury, his service-connected gunshot wound to the right lower back was not a severe wound.  See May 2010 claim.  

For the above reasons, a compensable rating for the Veteran's service-connected gunshot wound to the right lower back is not warranted at any time during the course of the appeal.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's symptomatology was more or less than stated above and, thus, a "staged" rating is not warranted.

Accordingly, as the evidence preponderates against the claim for an initial compensable rating for the Veteran's service-connected gunshot wound to the right lower back, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Final Considerations

The Board has considered whether the Veteran's service-connected hearing loss and gunshot wound disabilities should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's hearing loss and gunshot wound disabilities are fully contemplated by the schedular rating criteria. 

As regards his bilateral hearing impairment, during the September 2009 examiner noted the Veteran's report of decreased hearing, which affects his ability to hear on the telephone, watch television, and have one-on-one conversations.  The Veteran has also consistently reported that his hearing loss affects his quality of life.  Despite this evidence, the functional impairment described by the Veteran does not appear to be exceptional or unusual, but, rather, appears to be of the type that would be a natural consequence of any hearing loss experienced by most members of the general population.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the bilateral hearing loss disability during the appeal period.  

As regards the Veteran's residual gunshot wound disability, the Board notes there is no lay or medical evidence showing any residual symptoms or disability as a result of the in-service gunshot injury, let alone any "exceptional or unusual" disability as a result thereof.  Instead, it appears the Veteran merely disagrees with the noncompensable rating assigned to his disability and level of impairment.  Given the lack of any residual symptoms associated with the service-connected disability, the Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  

Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id. However, the Board notes that there have been no hospitalizations for the hearing loss and residual gunshot wound during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Additionally, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the record does not reflect there is an additional impairment that has not been specifically attributed to his service-connected hearing loss and gunshot wound disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence of record does not reflect that the Veteran's service-connected bilateral hearing impairment or residual gunshot wound disabilities have rendered him unemployable or would render him unable to secure and maintain substantially gainful employment.  See VA examination reports dated September 2009 and March 2014.  While it is likely that his service-connected hearing loss would have some effect on his employability, particularly given his complaints of difficulty hearing in normal conversational situations, the Board finds any occupational impairment caused by the Veteran's bilateral hearing loss (or his residual gunshot wound) is contemplated by the ratings currently assigned.  As such, the evidence does not show that the Veteran is unable to obtain substantially gainful employment due to his service-connected bilateral hearing impairment or gunshot wound to the right lower back, to include the combined effects of his service-connected disabilities.  Accordingly, further discussion of a TDIU is not necessary.



ORDER

Entitlement to service connection for tinnitus is granted.  

An initial rating in excess of 10 percent for service-connected bilateral hearing loss is denied.

An initial, compensable rating for service-connected gunshot wound to the right lower back, involving Muscle Group XIX, is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


